PER CURIAM.
These appeals are civil actions for damages under Section 303 of the Labor Management Relations Act of 1947, as amended 29 U.S.C. § 187. Plaintiffs-appellants are foreign flag steamship companies. The claims arise out of the concerted picketing campaign on the part of the Union to organize the alien seamen employed by appellants.
Judge Wood in the district court held that the Act does not apply to these suits which allege damages by foreign owned and operated ships resulting *854from picketing by respondent. He concluded “ * * * that Congress intended the L.M.R.A. to provide a statutory remedy for American concerns and American unions only, in their labor disputes.” We fully agree with that decision. Benz v. Compania Naviera Hidalgo, 353 U.S. 138, 77 S.Ct. 699, 1 L.Ed.2d 709 (1957). McCulloch v. Sociedad Nacional, 372 U.S. 10, 83 S.Ct. 671, 9 L.Ed.2d 547 (1962); Incres Steamship Co., Ltd. v. International Maritime Workers Union, 372 U.S. 24, 27, 83 S.Ct. 611, 9 L.Ed.2d 557 (1962).
The judgments of the district court will be affirmed.